DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s reply to the restriction requirement dated 31 January 2022 was received on 16 March 2022.  Applicant has elected Group II, claims 6 – 13 without traverse.  Claims 1 – 5 are withdrawn from further consideration as directed to a non-elected invention and an action on the merits of claims 6 – 13 follows.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the folding edge is a circumferential folding edge” as recited in claims 9 and 10 must be shown or the feature canceled from the claims and “the at least one pivotable flap comprises a plurality of pivotable flaps” as recited in claim 13.  Currently the drawings show only a straight folding edge and at least one pivotable flap that does not comprise a plurality of pivotable flaps.  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the “the folding edge is a circumferential folding edge” as described in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 13 recites “the at least one pivotable flap comprises a plurality of pivotable flaps” however this limitation is not found in the body of applicant’s specification.
Claim Objections
Claims 6 - 13 are objected to because of the following informalities:
Claims 6 – 13 have been presented in a very light font making them extremely difficult to read.  Applicant must provide the claims in a readable black type face to assist in understanding what is being claimed.
Claim 6, recites “a container comprising filter material”.  It would appear the claim should recite “a container comprising a filter material”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is: closure means in claims 1 and 10.
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “recess” in claims 9, 10, and 11 is used by the claim to mean “a cutout area in a flap as part of a portion pack for producing a beverage”, while the accepted meaning is “a space set back in a wall; a niche or alcove.” The term is indefinite because the specification does not clearly redefine the term.
Claim 13 recites that there would be at least one pivotable flap but then recites that the at least one pivotable flap would comprise a plurality of pivotable flaps.  It is not understood how a single pivotable flap would further comprise a plurality of pivotal flaps.  Are there to be multiple folding edges about which there would be multiple pivot points 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 6 – 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Himbis EP 2 752 375.  Note that all paragraph numbers with respect to Himbis refer to the translation previously provided with the restriction requirement.
Regarding claim 6, Himbis discloses a portion pack capable of producing a beverage, which portion pack comprises a container (1) comprising a filter material (4) in which an extraction material (substance 7) is to be arranged, the container (1) has an upper side (fig. 1) and the filter material (4) includes at least one upper section (tabs 8) covering the upper side in a closed position (closed state/relatively flat) (paragraph [0007], [0025]) of the portion pack and being pivotable (opened upwards) to uncover the upper side of the container resulting in an open position of the portion pack (paragraph 
Further, when the inner volume of the container is in the open (pulled apart) position the at least one upper section of the filter material is at least much greater than the inner volume of the container in the closed (flat) position of the upper section of filter material as clearly seen in figures 1 and 2 (paragraph [0025] and fig. 1 and 2).
Regarding the exact percentage of the upper section of the inner volume of the container that would be greater in the open position then when in the closed position of the upper section of the filter material, once it was known that the inner volume of the container would be greater in the open position than when in the closed position of the upper section of the filter material it is not seen that patentability would be predicated on specific percentage of the volume that would be available when the container is in the open position.  Limitations relating to open volume of the container are not sufficient to patentably distinguish over the prior art.  The mere scaling up of a container volume capable of being scaled up, if such were the case, would not establish patentability in a claim to an old container volume so scaled.  Where the only difference between the prior art and the claims was a recitation of relative dimensions, that is the volume of the container when in the open position as opposed to the closed position of the claimed container and a container having the claimed relative open volume would not perform 
Regarding claims 7 and 8, since the supporting body of the portion pack is made of paper or cardboard (paragraph [0018]), a swellable material when moistened by water, it is seen that the folding edge of the at least one flap of the supporting body would be capable of causing the flap to pivot about the folding edge when the folding edge would be moistened (paragraph [0015], [0016]).  
Regarding claim 12, as seen in figure 2, Himbis discloses there would be two flaps (tab 8) on each side of the supporting body for a total of at least 4 flaps (tab 8).  Further, even if Himbis can be seen as not disclosing at least 4 flaps the mere duplication parts has no patentable significance unless a new and unexpected result would be produced which does not appear evident here (MPEP 2144.04 VI.B.).
Regarding claim 13, Himbis discloses that the central body portion would have upper and lower flaps (tab 8) as seen in figure 2.  Since these upper and lower flaps are joined together centrally on a side it is seen that they represent at least one pivotable flap.  Further since this at least one pivotable flap comprises at least two folding edges opposite one another it is seen that each of the folding edges of the least one pivotable flap would actually comprise one flap at each of said folding edges, which is to say that the at least one pivotable flap comprises a plurality of pivotable flaps.  The at least one upper section of the filter paper attached to the upper flaps would thus comprise a plurality of upper sections fixed respectively to the plurality of pivotable flaps, and further the flaps include a closure means (glue/folding) for holding the plurality of pivotable flaps in a closed position (paragraph [0020]).  When folded the plurality of pivotable .
Claims 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Himbis EP 2 752 375 in view of Motoyori US 5,059,325.
Regarding claim 9 and 11, Himbis discloses the container would have the shape of a funnel, which is a circumferential and it is obvious that the folding edges would therefore also be circumferential (paragraph [0010]).
Claim 9 differs from Himbis in the folding edge around the container being interrupted in regions by respective recesses.  
Claim 11 differs from Himbis in the at least one flap including a recess at a distance from the folding edge.
Regarding claims 9 and 11 Motoyori discloses a portion pack capable of producing a beverage from an extraction material which comprises a container comprised of filter material (15) in which an extraction material is to be arranged.  The container has an upper side and at least one pivotable edge portion (seen at 14, fig. 2) initially arranged in in a closed position and a supporting body (11) surrounds the container.  Motoyori further discloses a folding edge (14) in the supporting body includes recesses (13) that extend at least to a folding edge (16) and at the same time said recess are at a distance from the folding edge in that the left and right portions of the recess (fig. 2) of the supporting body are distant the folding edge (col. 2, ln 38 – 65).  Further, in that the body (11) is foldable in that it bends, and can therefore be seen as a flap it is seen that Motoyori also includes a recess (18) in the flap as a distance from the 
Further regarding claim 10, once it was known to include a recess that extends at least to the folding edge of a portion pack it is not seen that patentability would be predicated on the percentage of the length of the respective folding edge the recess would occupy.  Limitations relating to the length of the recess are not sufficient to patentably distinguish over the prior art.  The mere scaling up of a prior art recess capable of being scaled up, if such were the case, would not establish patentability in a claim to an old recess so scaled.  Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed recess and a recess having the claimed relative dimensions would not perform differently than the prior art recess, the claimed recess is not seen to be patentably distinct from the prior art device (MPEP 2144.04 IV.B.).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 6, 7, 9, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 13 of copending Application No. 16/961,234. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 of the ‘234 application recite all the limitations of 6 and 7 of the instant application.  Claim 13 of the ‘234 application recites all the limitations of claims 9 and 10 of the instant application making the claims of each application obvious over each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        26 March 2022




/VIREN A THAKUR/Primary Examiner, Art Unit 1792